Case: 10-50951     Document: 00511760522         Page: 1     Date Filed: 02/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 16, 2012
                                     No. 10-50951
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JEWELL MILLER WARREN, also known as Pepper,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:04-CR-522-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jewell Miller Warren in her appeal
from the revocation of supervised release has moved for leave to withdraw and
has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Warren has not filed a response.
        During the pendency of this appeal, Warren completed her sentence of
imprisonment, and she has no further term of imprisonment or supervised
release to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50951    Document: 00511760522     Page: 2   Date Filed: 02/16/2012

                                 No. 10-50951

1, 7, 14 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
Accordingly, the appeal is dismissed, and counsel’s motion to withdraw is denied
as unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                       2